948 F.2d 782
292 U.S.App.D.C. 190
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Deborah M. LANE, et al., Appellants.
No. 91-3017.
United States Court of Appeals, District of Columbia Circuit.
Nov. 6, 1991.

Before D.H. GINSBURG, SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs of counsel.   The court is satisfied, after reviewing the parties' briefs, that appropriate disposition of the case does not call for a further opinion.   See D.C.Cir.R. 14(c).


2
The testimony of the two police officers, one of whom recounted the behavior of appellant Lane and the other of whom testified about norms of the drug culture, was sufficient to support appellant Lane's conviction.   The police testimony about the role of appellants Estes and Hopkins was sufficient to support their convictions.   Appellants' other challenges are without merit.


3
ORDERED and ADJUDGED that the judgment of conviction from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.R. 15(b)(2).